NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ____________

                                       No. 09-4095
                                      ____________

                        COOPER UNIVERSITY HOSPITAL
                                          Appellant

                                            v.

                              KATHLEEN SEBELIUS,
                 Secretary, Department of Health and Human Services

                                 Pursuant to F.R.A.P. 43(c)
                                      ____________

            APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
                         (D.C. Civil No. 1-08-cv-03781)
                 District Judge: Honorable Jerome B. Simandle
                                 ____________

                            Argued: September 15, 2010
                                  ____________

              Before: SLOVITER, BARRY and SMITH, Circuit Judges

                          (Opinion Filed: October 12, 2010)
                                   ____________

Mark H. Gallant, Esq. (Argued)
Judy Wang Mayer, Esq.
Cozen & O'Connor
1900 Market Street
3rd Floor
Philadelphia, PA 19103-0000
                                             1
       -and-
Thomas McKay, III, Esq.
Cozen & O'Connor
457 Haddonfield Road
Liberty View, Suite 300
Cherry Hill, NJ 08002-0000

Counsel for Appellant Cooper University Hospital


Anthony J. Steinmeyer, Esq. (Argued)
August E. Flentje, Esq.
United States Department of Justice
Civil Division
Room 7529
950 Pennsylvania Avenue, N.W.
Washington, DC 20530-0000
       -and-
David L. Hoskins, Esq.
Department of Health & Human Services
Health Care Financing Division
330 Independence Avenue, S.W.
Cohen Building
Washington, DC 20201-0000
       -and-
Elizabeth A. Pascal, Esq.
Office of the United States Attorney
Camden Federal Building & Courthouse
401 Market Street
P.O. Box 2098, 4th Floor
Camden, NJ 08101-0000

Counsel for Appellee Kathleen Sebelius

Jeffrey A. Lovitky, Esq.
Law Office of Jeffrey A. Lovitky
1776 K. Street, N.W.
Suite 800
Washington, DC 20006

                                          2
Counsel for Amicus-Appellant Quality Reimbursement Services

                                      ____________

                                        OPINION
                                      ____________


BARRY, Circuit Judge

       Cooper University Hospital has appealed the grant of summary judgment in favor

of Kathleen Sebelius, Secretary of the U.S. Department of Health and Human Services, in

this very complex and very important matter. The case before the Hon. Jerome B.

Simandle, and now the appeal before us, involved the amount of Medicare

reimbursement that Cooper University Hospital – a hospital in Camden, New Jersey, with

a large low-income patient population – receives from the federal government for serving

a disproportionate share of low-income patients. Resolution of the difficult legal issue

presented required an analysis of the interaction between, and the intersection of, the

Medicare and Medicaid statutes, described by a sister court as being “among the most

completely impenetrable texts within human experience.” Rehab. Ass’n of Va., Inc. v.

Kozlowski, 42 F.3d 1440, 1450 (4th Cir. 1994). Resolution of this issue will affect

hospitals well beyond the one hospital party to this case.

       We have carefully considered the record and the submissions of the parties, and

have heard oral argument. We have paid particular attention to the patience and skill

with which Judge Simandle has handled this case from its very inception until its

                                             3
conclusion, when he rendered an Opinion that thoughtfully, thoroughly, and articulately

decided what had to be decided. We could not do it better, and we will not try. Suffice it

to say, substantially for the reasons set forth in Judge Simandle’s excellent Opinion of

September 28, 2009, we will affirm.




                                             4